Citation Nr: 0817283	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant is a proper claimant for benefits under 
the Restored Entitlement Program for Survivors (REPS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and E.R.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to September 
1985; he died in January 1991.  The appellant is the 
veteran's ex-wife and the mother of his children SP and AP.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Chicago, Illinois 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2008, a Travel Board hearing was held before the 
undersigned; a transcript of this hearing is of record.  The 
issue has been recharacterized to reflect that the threshold 
matter of the appellant's standing as claimant is being 
addressed.

In April 2007, the RO received a claim for REPS benefits from 
AP.  This claim has not been developed for appellate review 
and is referred to the RO for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The threshold question that must be addressed in any claim 
for VA benefits is whether the appellant is a proper claimant 
for the benefit sought.  If she is not established as a 
proper claimant, the claim can proceed no further.  The 
appellant has the burden to establish her status as claimant.  
Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

The veteran's son, SP, submitted an application for benefits 
under REPS in November 2002.  At the time, SP was 18 years 
old and attending college full time.  By letter dated in 
April 2005, SP was informed that his claim for benefits under 
REPS had been denied.  

In May 2005, the appellant submitted a notice of disagreement 
(NOD).  The RO issued a statement of the case (SOC) in 
January 2006.  The SOC was addressed to the appellant.  The 
appellant submitted a substantive appeal in January 2006, and 
provided testimony at the March 2008 Travel Board hearing.  

The REPS program provides for the payment of a special 
allowance to certain surviving spouses and children of 
certain deceased veterans, as a replacement for Social 
Security Administration student benefits which were either 
reduced or terminated by provisions of the Omnibus Budget 
Reconciliation Act of 1981.  38 C.F.R. § 3.812 (2007).

On the appellant's own behalf, she is not a proper claimant 
because she is not the surviving spouse of the veteran.  See 
38 C.F.R. § 3.50.  During the March 2008 Travel Board 
hearing, she testified that she had divorced the veteran in 
1990 (prior to his death in 1991).  See March 2008 hearing 
transcript, p. 3.

Furthermore, she does not appear to be a proper claimant on 
behalf of her sons.  This appeal stems from the denial of her 
son SP's claim.  The appellant is not SP's representative.  
At the time of the 2002 claim SP was over the age of 18 (no 
longer a minor), so the appellant cannot act as his guardian 
or custodian (unless SP is found to be mentally incompetent, 
which does not appear to be the case here).  See 38 C.F.R. 
§ 3.850.  Therefore, it does not appear that the appellant 
has standing in this matter.  The RO has not yet adjudicated 
the matter of whether the appellant is a proper claimant for 
benefits under REPS, and should now do so because of the 
various due process and basic eligibility concerns.

(The Board notes that because the RO erroneously accepted an 
NOD from the appellant in this matter, SP should now have the 
opportunity to submit his own NOD in a timely fashion, if he 
so desires.  Any subsequently issued SOC should be sent to 
SP.)

Accordingly, the case is REMANDED for the following action:

The RO should formally adjudicate whether 
the appellant is a proper claimant for 
benefits under REPS. If the claim is not 
granted to the appellant's satisfaction, 
the RO should provide the appellant and 
her representative with a supplemental 
statement of the case (SSOC) that 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations.  She 
should be given the requisite opportunity 
to respond to the SSOC.  The case should 
then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

